Opinion of the Court

COX, Judge:
Appellant pleaded guilty to a lengthy list of sordid specifications of rape, sodomy, and indecent assault of his stepdaughter.1 His sexual attacks began upon her when she was 6 years old and continued until she was 10. They did not cease until appellant was assigned an overseas tour in Okinawa. The scope, frequency, and intensity of this conduct is detailed in appellant’s guilty plea admissions and in a stipulation of fact agreed upon by appellant and the Government as part of a detailed pretrial agreement. It is also pertinent to note that, during the time appellant was privately committing these acts upon his stepdaughter, he was in the process of being charged, tried, convicted by a general court-martial—and treated—for indecently exposing himself on a number of occasions to the wives of fellow Marines. The bad-conduct discharge awarded as punishment in that case was suspended by the convening authority as a result of an elaborate pretrial agreement.
Because of the instant charges, appellant faced a sentence which included confinement for life, a dishonorable discharge, total forfeitures, and reduction to the lowest enlisted grade. In spite of these serious charges (each of the 11 rape specifications alone carried the potential for a life sentence) and appellant’s prior sex-related conviction, counsel for appellant was able to negotiate a plea bargain that limited any confinement included in appellant’s sentence to I2V2 years.
Appellant now complains that his lawyer was ineffective in that he “failed to investigate and present evidence of appellant’s childhood sexual abuse and expert testimony concerning the effect that abuse may have had on his sexual behavior as an adult.”2 Furthermore, he complains that *10the Court of Military Review erred by failing to order the Navy to provide a confidential expert to assist his appellate counsel in preparing his appeal from this negotiated guilty plea.3 For the reasons set forth below, we hold that no error prejudicial to the substantial rights of appellant was committed. Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a).
The issues on appeal are somewhat complex. To understand them, it is necessary to digress to the underlying theory of appellant’s petition to this Court. First of all, appellant claims that his trial defense lawyer was ineffective in the sentencing phase of the trial because he did not investigate and exploit the theory that appellant himself may have been abused as a child. Appellant argues that, had his defense counsel done so, some such evidence would have been available to present to the military judge and would have persuaded the judge to give appellant a sentence to confinement less than the 1272 years he ultimately received.
Secondly, appellant advances the novel argument that, in order for his appellate defense counsel to prepare his appeal, counsel should have available a confidential expert, specifically Lieutenant Commander Nacev, a clinical psychologist who is agreeable to provide this service, to peruse the numerous reports of psychiatric and psychological examinations performed on appellant as a result of the pending charges in this case and arising out of the counseling appellant received as a result of his first general court-martial. The expert would also, apparently, be given some “privileged information” not available in the record of trial or the allied papers.
This confidential expert could then advise appellate defense counsel concerning the evidence, her client, and the conduct of the case. Appellate defense counsel, in turn, would be better able to decipher and argue the evidence—and omissions—of record to the Court of Military Review, and so aid its judges in reviewing the case as required by Article 66, UCMJ, 10 USC § 866.

Adequacy of Representation

In United States v. Scott, 24 MJ 186 (CMA 1987), we applied the rules announced by the United States Supreme Court for testing whether an accused received the effective assistance of counsel. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). We have consistently applied these rules and have not hesitated to grant an accused a rehearing under circumstances demonstrating a lack of effective performance by counsel. United States v. Scott, supra; United States v. Lonetree, 35 MJ 396 (1992), cert. denied, — U.S. —, 113 S.Ct. 1813, 123 L.Ed.2d 444 (1993); United States v. Polk, 32 MJ 150 (1991). In Polk, construing Strickland v. Washington, supra, we articulated a three-part analysis to resolve claims of ineffective assistance of counsel:
1. Are the allegations made by appellant true; and, if they are, is there a reasonable explanation for counsel’s actions in the defense of the ease?
2. If they are true, did the level of advocacy “fall[ ] measurably below the performance ... [ordinarily expected] of fallible lawyers”?
*113. If ineffective assistance of counsel is found to exist, “is ... there ... a reasonable probability that, absent the errors, the factfinder would have had a reasonable doubt respecting guilt?”
Id. at 153 (citations omitted).
Likewise, we have applied this test to the question whether an accused should be afforded a new sentencing hearing where counsel’s lack of effective assistance may have resulted in a harsher sentence. United States v. Lonetree, supra.
Applying this analysis to the facts presented here, we conclude appellant does not get beyond the first test. It is true that trial defense counsel did not pursue appellant’s claim of having been abused extensively as a child—but then trial defense counsel was not even aware of this dubious claim, made by appellant primarily to a brig counselor in Okinawa. Not being aware of this “information” and given appellant’s established pattern of misconduct, counsel’s tactic “was to focus away from all his past attempts at therapy and to stress his few good military traits, his remorse, and his willingness to seek help.” Prom our review of the record, this was an appropriate tactic under the circumstances, one that a reasonable, competent, and effective lawyer would employ in the defense of a client. Thus, the first prong of the analysis is not met.
In any event, failure to pursue this line of potential mitigation is inconsequential under the circumstances. According to trial defense counsel’s uncontroverted post-trial affidavit, “Corporal Tharpe was evaluated by psychiatrists and psychologists on six (6) different occasions between September, 1986 and September, 1989, [and] never in any of those sessions did he make any of the same drastic claims that he made” later in Okinawa. The six reports relied upon by the defense counsel indicate a normal childhood and an initial “sexual experience ... at the age” of 17. The reports contain absolutely no assertion by appellant that he had been abused as a child, and in some cases the reports indicate appellant’s specific denial of having been abused as a child.
Further, as trial defense counsel persuasively argues in his affidavit, even if he had known of the counseling statement from Okinawa, he would not have dared used it. It so contradicted everything else that appellant had told the experts that the prosecution rebuttal would have easily shattered any possible remnant of appellant’s good faith and credibility.
The dissenting opinion charges (38 MJ at 27) that trial defense counsel was not aware of the abuse “evidence” in his own case file. It must be clearly noted, however, that there is not a scrap of support for this astonishing, unilateral contention. Appellate defense counsel clearly states, on brief, that she found only three items in trial defense counsel’s case file, items which supposedly should have impelled trial defense counsel to further investigate the possible sexual abuse of appellant as a child. Pinal Brief at 8.
These items include a one-sentence excerpt from the report by Dr. Stubbs, a defense psychologist, which states:
While ... [appellant] denied conscious knowledge of any molest of his own there is strong support both in the interview and the testing data to forward the hypothesis that he was the victim of some significant physical, emotional, and sexual abuse.
(Emphasis added.) This “hypothesis” can only be characterized as speculative.
The dissenting opinion, however, transforms this “hypothesis” fragment into a:
glaring report from Dr. Stubbs ... that contained suggestions that appellant had been the victim of child sexual abuse____
38 MJ at 27 (emphasis added).
Another one-sentence excerpt from the case file relied on by the dissent was the following hearsay statement of appellant’s wife, contained in a San Diego social worker’s report:
*12Mrs. Th[a]rpe states that to her knowledge Mr. Th[a]rpe has a family history of sexual abuse.
The basis of this claimed knowledge is, of course, not mentioned. The unlikelihood that Mrs. Tharpe was around to have personal knowledge of such conduct is self-evident. This hearsay sentence is best characterized as dubious.
The final item appellate defense counsel reports having found in the case file was a “Self-Description Checklist” See Appendix A. According to appellate defense counsel, this was part of appellant’s Aug. 5, 1988, evaluation for depression at Naval Hospital Camp Pendleton, which was the fourth of seven psychiatric/psychological evaluations recited by trial defense counsel in his affidavit.’ See Appendix B. Though multiple past disturbances and misbehaviors have been checked off on this unsigned list (e.g., sexually abused, cruelty to animals, suicidal thoughts, physically abused, depression, sexually very active, sexual problems, raped someone), trial defense counsel notes that the evaluation report itself recites that appellant
stated that he was raised primarily by his grandmother, but reported good relations with both parents. Cpl Tharpe reported an essentially normal childhood.
According to trial defense counsel, this report was contained in appellant’s medical records; and the accuracy of trial defense counsel’s description of it is unchallenged by appellant.
This checklist also can only be described as dubious. First, it apparently conflicts with appellant’s statements during that very evaluation. Second, it appears appellant had been caught fudging in similar circumstances in the past. Trial defense counsel notes in his affidavit that the sanity board conducted in conjunction with appellant’s prior court-martial found that appellant
in filling out all the test documents had attempted to “fake bad” in a conscious effort to be seen as crazy and so mitigate his culpability.
The existence of this sanity board finding, as reported by trial defense counsel, also stands unrebutted here.
Most obviously, as trial defense counsel would have been painfully aware, appellant’s credibility and integrity were negligible, due to the fact that he had conned the therapists into pronouncing him rehabilitated, after their extensive counseling and therapy efforts following his prior general court-martial for indecent exposure. Unbeknownst to the well-meaning therapists, however, appellant’s sexual exploitation of his stepdaughter escalated throughout the entire period of his “successful” therapy.
The three foregoing bits—the single sentences from the Stubbs’ report and Mrs. Tharpe’s hearsay statement, as well as the checklist—were the only arguable indicia of abuse appellate defense counsel reports finding in trial defense counsel’s file. Final Brief at 8. Also contrary to the assertion of the dissent, there is absolutely no suggestion that trial defense counsel was not “aware” of what was in his case file or that he had not read it. Obviously the foregoing pitiful fragments amounted to nothing as compared to the vast quantum of refutatory ammunition readily available to the Government.
The “Okinawa report” {see Appendix C), on the other hand, was prepared June 15, 1989, in Okinawa, upon appellant’s apprehension for sexually abusing his stepdaughter in California. The report is addressed to “Secretary of the Naval Clemency Board, Washington, D.C., Via: Commandant of the Marine Corps.”
As implicitly acknowledged by appellate defense counsel, Final Brief at 2-3, this report contains by far the most extensive assertions of abuse made by appellant. In part, the report relates:
Tharpe describes his childhood as, “I can tell you things you wouldn’t believe. I could write a book.” Tharpe stated he observed numerous acts of incest and sexual relationships between humans and horses. He stated everybody in his “community” were all related, describing members of his family as being inter*13bred. Tharpe stated his father molested and had an ongoing sexual relationship with his sister. Tharpe did not say he actually saw any sexual contact between his father and his sister, but that his sister had confined [sic] in him, that his father had “inserted himself” into her. When asked if he had been sexually molested, Tharpe stated, “I don’t think so, I don’t remember.” When asked if any sexual misconduct had been reported, Tharpe stated, “where I come from, you don’t report these things, it’s just a way of life.” The only time Tharpe described any type of abuse involving himself, was when a school teacher had placed her hand down his pants to see if he had wet his pants. Tharpe indicated he was old enough to be “affected.” Tharpe also indicated he had a history of bed wetting. Tharpe stated he had witnessed sexual contact between horses and horses and humans. Tharpe stated the “older” children forced the younger children to watch and also perform sex. Tharpe stated he felt he was physically abused by the older children, as he was forced to fight other children, made to hide behind a tree while being shot at with a BB gun, forced to have sex with other children his own age.
Particularly with respect to appellant’s own sexual activity and his relationship with his parents, these assertions stand in stark contrast with appellant’s statements to the psychiatrists/psychologists.
This “Okinawa” report is also what the California-based trial defense counsel clearly denied knowing about:
At that time [6 July 1989], I specifically asked him to tell me about everyone he had spoken to on Okinawa because I was aware that he had made admissions to both agents of the Naval Investigative Service on 14 June 1989 and his wife in letters and telephonically. At no time did Corporal Tharpe ever advise me that he had spoken to a counselor at the brig in Okinawa. The first time I was made aware of the Prisoner’s Summary Continuation Sheet ... was on 23 July 1991 when Government Appellate Counsel advised me of its existence.
(Emphasis added.) Trial defense counsel’s position in his affidavit was that, even if he knew about the Okinawa report, he would not have used it due to appellant’s credibility problem and the mass of contradictory evidence having issued from his own mouth.
Appellant’s trial was conducted on September 21, 1989, at Camp Pendleton. The allied papers contain a document entitled, “Prisoner Assignment and Clemency Board Action,” dated Jan. 16, 1990. Immediately following this document is a handwritten “Request for Restoration/Clemency,” also dated Jan. 16,1990, submitted by appellant. Following these are three “Prisoner’s Progress Summary Data” documents, the oldest of which is the “Okinawa” report. All of the progress summaries are addressed: “Secretary of the Naval Clemency Board, Washington, D.C., Via: Commandant of the Marine Corps.” The appearance of these document in the allied papers does not indicate that trial defense counsel, 4 months earlier at the court-martial, was aware of the Okinawa report at the time of trial or that it was then in his case file. Appellate defense counsel do not claim to have found this document in trial defense counsel’s case file. Trial defense counsel denies knowledge of the document until long after trial, when his competence was first being attacked.
Under all these circumstances, including the favorable pretrial agreement skillfully negotiated by counsel, we cannot imagine a reasonable probability that appellant would have benefited from an attempt to exploit this belated and suspect claim of appellant. Thus, even if we were to reject counsel’s explanation for failing to investigate this theme, we are confident that appellant was not prejudiced.

Appellate Expert Assistance

As previously noted, appellant seeks to bootstrap his claim of ineffective assistance of trial defense counsel with a request that the Court of Military Review *14order appointment of a confidential expert to his appellate team to assist appellate defense counsel in the preparation of the appeal.4 See Mil.R.Evid. 502, Manual for Courts-Martial, United States, 1984; cf. United States v. Toledo, 25 MJ 270 (CMA 1987), original opinion adhered to on recon., 26 MJ 104 (CMA), cert. denied, 488 U.S. 889, 109 S.Ct. 220, 102 L.Ed.2d 211 (1988). The Court of Military Review declined.
As we have acknowledged, “It is well established that, upon a proper showing of necessity, an accused is entitled to the assistance of an expert to aid in the preparation of his defense.” United States v. Burnette, 29 MJ 473, 475(CMA), cert. denied, 498 U.S. 821, 111 S.Ct. 70, 112 L.Ed.2d 43 (1990); see Ake v. Oklahoma, 470 U.S. 68, 105 S.Ct. 1087, 84 L.Ed.2d 53 (1985); United States v. Van Horn, 26 MJ 434 (CMA 1988). We have not limited expert assistance to the trial of a case. Experts have also been made available to assist counsel in preparing an appropriate appeal. United States v. Curtis, 31 MJ 395 (Daily Journal CMA 1990).
Regarding appellant’s showing of necessity, he cites three areas in which he hopes the expert would be of assistance in establishing the inadequacy of his trial representation. First, appellant hopes to bolster his contention that trial defense counsel’s representation was inadequate in failing to present evidence, in mitigation of sentence, which suggested that appellant was a victim of child sexual abuse. In that regard, appellant asserts, the expert could review in confidence the as-yet-privileged portions of the psychiatric and psychological tests and reports currently in defense hands. Thus armed, the expert could suggest
what evidence of appellant’s history of abuse which was available to trial defense counsel should have been presented, what impact appellant’s own abuse played on the offenses for which appellant was charged and convicted, what questions should have been asked of the government expert, and what possible impact this evidence might have had on the trier of fact.
Final Brief at 12. In addition, appellant wants the expert to be able to interview him in confidence.
Second, appellant asserts that trial defense counsel may have been inadequate in failing to investigate and present an issue regarding appellant’s mental responsibility. Appellant argues that a question of mental responsibility, hence presumably trial defense counsel’s inadequacy in failing to press same, arose from the testimony of a *15government expert on sentencing that child sexual abusers’ behavior is “something they don’t have control over.” The expert described it as an “addiction.” Final Brief at 12. [Though we disagree that this particular testimony implicated the defense of mental responsibility, see RCM 916(k)(l), Manual, supra, we will construe the gist of appellant’s contention to be that trial defense counsel’s performance was subpar in failing generally to investigate or raise mental responsibility as a defense.]
Appellate counsel’s third contention turns out to be a mere reassertion of the first contention—that trial defense counsel’s failure “to fully develop the issue of the impact of appellant’s own victimization on the present offense” had an adverse impact on “sentence appropriateness.” Final Brief at 13. Based on these attempted justifications, we must agree with the Court of Military Review that the need for a confidential expert is not established.
The issue before us is not whether there is, or may be developed, some new opinion evidence that appellant was actually abused as a child or lacked mental responsibility. The question is whether trial defense counsel made a valid tactical decision, given the information and options available. Trial defense counsel’s decision is not rebutted by dredging up some new evidence supporting appellant’s belated contention. This is not a new trial on the merits smuggled into the appellate process. New trials are governed by RCM 1210. See United States v. Parker, 36 MJ 269 (CMA 1993). Inquiries into appellant’s mental condition are governed by RCM 706.
The circumstances of this case are very different from those in Toledo, where defense counsel, prior to trial, got a military psychologist to agree to make a confidential assessment of the accused’s mental status before the defense decided whether to request a formal inquiry into the accused’s mental status. See RCM 706. Based on the results of that spot check, the defense elected to forgo the RCM 706 inquiry, and they did not present a mental responsibility defense.
Later, at trial, Toledo propounded a rather elaborate testimonial explanation of the events on the evening in question, testimony which he hoped would persuade the factfinder to acquit him. In rebuttal, the Government called to the stand the psychologist who had previously examined the accused. Upon court order, the witness related, inter alia, certain statements made by appellant to the psychologist that seemed to contradict appellant’s trial account of the events on the evening in question. Toledo did not, at trial, argue that the psychologist’s services fell within the attorney-client privilege, and we did not deem them such under the circumstances. 25 MJ at 276. Had the accused asserted a need for expert assistance to prepare for the court-martial, however, we indicated we would have agreed.5
Here, in contrast, the formal evidentiaryphase of the court-martial has passed. Appellate defense counsels’ mission is to show that trial defense counsel’s election of strategy was deficient. Yet trial defense *16counsel’s assertion that appellant’s own statements precluded this belated mitigation theory stands unrebutted. The professional opinions of an expert directly (or, indirectly, through the argument of counsel) on the quality of trial representation or on other approaches that might have been taken are not presently germane. Thus, the Court of Military Review can hardly have erred in failing to appoint Dr. Nacev as a confidential advisor to pursue those matters. Moreover, it is clear what trial defense counsel did or did not do. The Court of Military Review did not need expert opinion to tell them that.
Notwithstanding the Court of Military Review’s refusal to appoint a confidential advisor, appellate defense counsel has launched an impressive attack on trial defense counsel. It is unclear whether appellate counsel availed themselves of the non-confidential advice of Lieutenant Commander Nacev in formulating their appellate argument. It is clear, however, as noted earlier, that the tactics employed by the trial lawyer were well within those recognized as acceptable in the legal community. The fact that appellate defense counsel have now conceived a different trial tactic from the one used at trial does not mean that the lawyer at trial was ineffective. United States v. DiCupe, 21 MJ 440 (CMA), cert. denied, 479 U.S. 826, 107 S.Ct. 101, 93 L.Ed.2d 52 (1986).
We are satisfied that the Court of Military Review had ample information to decide whether the findings and sentence in this case were correct in fact and law. Art. 66. We have carefully reviewed the entire record of trial and the allied papers, including the affidavit of appellant’s trial defense counsel, and we conclude that appellant was not denied effective assistance of counsel at trial. In addition, even though the appropriateness of an order of “confidentiality” has not been shown, we are satisfied that the lack of such protection did not hinder the legitimate preparation of this appeal.
The decision of the United States Navy-Marine Corps Court of Military Review is affirmed.
Chief Judge SULLIVAN and Judges CRAWFORD and GIERKE concur.
*17APPENDIX A
[[Image here]]
*18APPENDIX B
[[Image here]]
*19[[Image here]]
*20[[Image here]]
*21APPENDIX C
[[Image here]]
*22[[Image here]]
*23[[Image here]]
*24[[Image here]]

. In all, appellant pleaded guilty to 11 specifications of rape, 8 of which were alleged as time intervals involving "numerous occasions"; 9 specifications of sodomy, 6 of which alleged “numerous occasions”; and 3 specifications of committing indecent acts upon the victim, each involving "numerous occasions,” in violation of Articles 120, 125, and 134, Uniform Code of Military Justice, 10 USC §§ 920, 925, and 934, respectively. Tried at Camp Pendleton, California, appellant was found guilty by a military judge sitting alone as a general court-martial. He was sentenced to a dishonorable discharge, confinement for 75 years, total forfeitures, and reduction to E-l. Pursuant to a pretrial agreement, the convening authority approved the sentence as adjudged but suspended confinement in excess of 12’/2 years and forfeitures in excess of $1050.00 pay per month for 3 years or until execution of the discharge.


. We granted review of the following issues;
I
WHETHER THE NAVY-MARINE CORPS COURT OF MILITARY REVIEW ERRED BY FAILING TO FIND INEFFECTIVE ASSISTANCE OF COUNSEL WHERE THE TRIAL DEFENSE COUNSEL FAILED TO INVESTIGATE AND PRESENT EVIDENCE OF APPELLANT’S CHILDHOOD SEXUAL ABUSE AND EXPERT TESTIMONY CONCERNING THE EFFECT THAT ABUSE MAY HAVE HAD ON HIS SEXUAL BEHAVIOR AS AN ADULT.
II
WHETHER THE NAVY-MARINE CORPS COURT OF MILITARY REVIEW ERRED BY *10REFUSING TO ISSUE AN ORDER OF CONFIDENTIALITY TO ALLOW APPELLATE DEFENSE COUNSEL TO FULLY INVESTIGATE AND PRESENT ISSUES RAISED BY THE CONFIDENTIAL PSYCHOLOGICAL REPORTS OBTAINED BY COUNSEL.


. Certainly it appears from paragraph 6 of the affidavit of Lieutenant Commander Nacev, which was attached to the motion for appointment of an expert, that he was "ready, willing and able to provide the required assistance.” Furthermore, his "present duties do not preclude my participation on behalf of Corporal Tharpe.” He was "available to assist in his appellate case.” We have made it clear, however, that neither an accused nor his or her counsel may simply "commandeer" a military person to be his private expert. The expert must be made available through the medium of a request via the appropriate military chain of command. United States v. Toledo, 25 MJ 270, 276 (CMA 1987), opinion adhered to on recon., 26 MJ 104 (CMA), cert. denied, 488 U.S. 889, 109 S.Ct. 220, 102 L.Ed.2d 211 (1988). "Otherwise, an accused could arbitrarily commandeer a valuable government employee without appropriate considerations of availability, priority of missions, or otherwise.” 26 MJ at 105. See RCM 703(d), Manual for Courts-Martial, United States, 1984.
For the very same reasons that a military accused or defense counsel cannot commandeer a government employee without an appropriate decision being made through the appropriate chains of command, a military judge or an appellate court ordinarily should not reach out and designate a particular person as an expert witness in a case. But cf. United States v. True, 28 MJ 1 (CMA 1989). It is clear, however, that military judges have the power to ensure that experts will, in appropriate cases, be provided. But only in an extraordinary case would the military judge (or appellate court) order that a particular expert be appointed. United States v. Garries, 22 MJ 288(CMA), cert. denied, 479 U.S. 985, 107 S.Ct. 575, 93 L.Ed.2d 578 (1986); United States v. True, 28 MJ 1057 (NMCMR 1989). Judicial abatement of the proceedings until command authorities make an adequate expert available is usually an equally effective remedy. United States v. True, 28 MJ at 4.


. As in federal law, there is no physician-patient or psychotherapist-patient privilege in the military. However, Mil.R.Evid. 502, Manual, supra, provides:
A client has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of facilitating the rendition of professional legal services to the client, (1) between the client or the client's representative and the lawyer or the lawyer’s representative, (2) between the lawyer and the lawyer's representative, (3) by the client or the client’s lawyer to a lawyer representing another in a matter of common interest, (4) between representatives of the client or between the client and a representative of the client, or (5) between lawyers representing the client.
(Emphasis added.)
"A 'representative' of a lawyer is [defined as] a person employed by or assigned to assist a lawyer in providing professional legal services.” Mil.R.Evid. 502(b)(3). No definition of “representative of the client” is provided. However, given an adequate showing of need, we have indicated that a psychotherapist would seem to fit within this rule. United States v. Toledo, 25 MJ at 276 and 26 MJ at 105.